Matter of C.I. Contr. Corp. v New York Bus. Integrity Commn. (2015 NY Slip Op 03938)





Matter of C.I. Contr. Corp. v New York Bus. Integrity Commn.


2015 NY Slip Op 03938


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Friedman, J.P., Acosta, Richter, Gische, JJ.


15041 100701/13

[*1] In re C.I. Contracting Corp., Petitioner-Appellant,
vNew York Business Integrity Commission, Respondent-Respondent.


Lawrence B. Goldberg, P.C., New York (Lawrence B. Goldberg of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jonathan A. Popolow of counsel), for respondent.

Judgment, Supreme Court, New York County (Margaret A. Chan, J.), entered January 15, 2014, denying the petition to annul the determination of respondent New York City Business Integrity Commission (BIC), dated January 14, 2013, which denied petitioner's application for an exemption from licensing requirements and a registration to operate a trade waste business, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
BIC has broad discretion to grant or refuse licensure or registration based upon its evaluation of an applicant's "good
character, honesty and integrity" (Administrative Code of City of NY § 16-509[a]; see Canal Carting, Inc. v City of N.Y. Bus. Integrity Commn., 66 AD3d 609, 610 [1st Dept 2009], lv denied 14 NY3d 710 [2010]). Here, BIC's denial of petitioner's application had a rational basis as it was based, inter alia, on the criminal conviction for second-degree manslaughter of the former company of petitioner's principal. Petitioner's principal was a controlling shareholder of that entity and, as such, had a responsibility to ensure that the company performed its work safely and within the bounds of law.
BIC was also entitled to consider petitioner's history of unlicensed hauling, environmental violations, and untruthful statements on its application, in addition to the unpaid taxes and labor law violations attributed to petitioner's principal and his former company (see e.g. Matter of Breeze Carting Corp. v City of New York, 52 AD3d 424 [1st Dept 2008]). Contrary to petitioner's contention, the investigations were not reopened, and no final decision was questioned. Rather, BIC properly considered the fact of the criminal and administrative charges
that are part of the background of petitioner's principal.
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2015
CLERK